Title: From George Washington to Henry Clinton, 9 December 1780
From: Washington, George
To: Clinton, Henry


                        

                            
                            Sir
                            Head Quarters 9th December 1780
                        
                        I have received your favor of the 29th November by Brig. Genl Irvine and the Officers who accompanied him.
                        As you have proposed that all accounts respecting prisoners of War, from the commencement of the dispute to
                            the present time, as well as the accounts of the troops of Convention, shall be adjusted by the Commissioners when they
                            meet, I have written to Congress upon the subject, and have desired them to give directions, to have the accounts
                            collected and arranged—and as this must take up a considerable length of time, I think it needless to name Commissioners,
                            before a time can be fixed upon, with some degree of certainty, for their meeting.
                        Under the powers, with which I am at present vested, I am not at liberty to accede to the exchange of a
                            Division of the Convention Troops for the remainder of our Officers upon Long Island, previous to the settlement of
                            Accounts.
                        I have, by this opportunity, transmitted General Phillips the passports for the Flag Ship General de
                            Reidesel. I only waited for the particular description of the Vessel—Master &ca with which I was furnished by
                            General Phillips in a letter from him of the 30th last Month.
                        I have informed Lieut. Morris that he is released from his parole, and your Excellency will be pleased to
                            signify to Governor Burt of Antigua that Mr Burke is also at liberty. I am Sir Your most obt and humble Servant

                        
                            Go: Washington 
                        
                    